Citation Nr: 1310295	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claims is warranted.

The Veteran contends that he has hearing loss and tinnitus that were caused by noise exposure during his active duty service.  Specifically, he has submitted statements that he worked on an experimental jet aircraft that was extremely loud and that he was not issued hearing protection during this time.  The Veteran has denied any significant noise exposure after separation from service.

The Veteran's Navy personnel records show that he was trained in electrical instruments, and his DD Form 214 shows that he completed the course requirements to become an Aviation Electrician's Mate Second Class.  The Veteran's service treatment records are silent for any treatment of hearing loss or tinnitus, and the only audiological testing within the records is a February 1955 "whisper test" that found normal test results.

The Veteran's private medical records show that he has been treated for bilateral hearing loss and for eustachian tube dysfunction.  In November 2009 the Veteran was evaluated for a hearing aid at the Wilmington VA Medical Center, and he received a hearing aid in January 2010.

The Veteran was afforded a VA audiological examination in August 2009.  The Veteran described his experience working for eight months without hearing protection as an electrician on an experimental jet airplane in service, which had very loud engines that were frequently on while he worked.  He reported that he then worked for 34 years in a factory as a mold maker, where he did not often wear hearing protection.  He denied any recreational noise exposure.  He also reported having tinnitus for over 20 years, but that it was stable and manifested as an intermittent buzz or whistle.  The examiner performed audiometric testing and found moderate to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner opined that because the Veteran's records were silent for any hearing loss and because he worked around noise as a civilian for 34 years, it was less likely than not that his hearing loss was a result of military noise exposure.

Unfortunately, this examination report is not sufficient to allow the Board to decide the current claim, and the case must be remanded for a new VA examination.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the current case, the VA examiner has based his findings on the contention that the Veteran was exposed to significant noise during his post-service civilian career.  However, the Veteran has submitted statements arguing that the VA examiner did not discuss post-service noise exposure with the Veteran in detail and therefore misunderstood and mischaracterized the nature of his post-service noise exposure.  He has explained that he did not wear hearing protection at his civilian employment because, as a mold maker, it was not necessary to wear such equipment because the nature of his job was very quiet and located quite far away from any noisy machines.  As the Veteran has asserted that the VA examiner's opinion is based on an inaccurate premise, a new medical opinion is needed that will accurately reflect the Veteran's history of noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has limited, if any, probative value).

Furthermore, the VA examiner did not provide an opinion on the nature or etiology of the Veteran's claimed tinnitus.  It is not clear whether the type of hearing loss found might be due to acoustic trauma, advancing age, infection, or other cause.  

Hence, the RO/AMC should arrange for the Veteran to undergo an additional VA audiological examination.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may well result in denial of the claim (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

The Veteran has also indicated that he received audiological examinations at his place of work, the Owens-Illinois Glass Company in Bridgeton, New Jersey, starting within a year of his separation from service.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  As these medical records may be directly relevant to the issues on appeal, the RO/AMC should obtain all pertinent medical records from the Veteran's place of work and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide the records of any audiology examinations performed at the Owens-Illinois Glass Company in Bridgeton, New Jersey from 1955 to the present, or written authorization necessary to obtain such records.  If the RO/AMC attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be accorded an examination by a qualified examiner for the purpose of determining the current nature and likely etiology of any hearing loss and tinnitus disabilities.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) or less likely than not (that is, a probability less than 50 percent) that any current hearing loss disability and tinnitus disability had their origin in service or are in any way related to the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the claims may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



